                Case 2:20-cv-00547-RSM Document 16 Filed 11/19/20 Page 1 of 3




 1                                                               The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
                                   UNITED STATES DISTRICT COURT FOR THE
 8
                                     WESTERN DISTRICT OF WASHINGTON
 9                                             AT SEATTLE
10
11
     ANNIE KANNIKA and YOEUN                              2:20-cv-00547-RSM
12
     PHOEUN,
                                                          SECOND STIPULATED MOTION
13
                                        Plaintiffs,       AND ORDER FOR EXTENSION
14                                                        TO BRIEFING SCHEDULE
                              v.
15
   UNITED STATES CITIZENSHIP AND
                                                          Note on Motion Calendar:
16 IMMIGRATION SERVICES, et al.
                                                          November 3, 2020
17
                                        Defendants.
18
19                                                    STIPULATION
20
              Plaintiffs have requested a two-week extension of the November 2, 2020 deadline to file
21
     their motion for summary judgment; the deadlines were set forth in the parties’ previous
22
23 stipulation and the Court’s order. (Dkt. #11, 12). Defendants do not oppose the request.
24            Therefore, the parties propose the following amended briefing schedule for the filing of
25 summary judgment motions and any responses thereto:
26
              1. Plaintiffs shall file a motion for summary judgment, which must not exceed twenty-
27
28                four pages, no later than November 16, 2020 and note it on the motion calendar for

                  April 2, 2021;
      Stipulation and Order                                                UNITED STATES ATTORNEY
      20-cv-00547-RSM - 1                                                  700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 2:20-cv-00547-RSM Document 16 Filed 11/19/20 Page 2 of 3




 1           2. Defendants shall file their combined response and cross motion for summary
 2               judgment, which must not exceed twenty-four pages, no later than January 25, 2021
 3
                 and note it on the motion calendar for April 2, 2021;
 4
             3. Plaintiffs shall file their combined response to Defendants’ motion and reply to
 5
 6               Plaintiffs’ motion, which must not exceed twelve pages, no later than March 1, 2021.

 7           4. Defendants shall file their reply, which must not exceed twelve pages, in support of
 8
                 their motion no later than April 2, 2021.
 9
       Dated this 2nd day of November, 2020.             Dated this 2nd day of November, 2020.
10
11     WILLIAM FRICK                                     BRIAN T. MORAN
                                                         United States Attorney
12
        s/ William Frick                                  s/ Sarah K. Morehead
13                                                       SARAH MOREHEAD, WSBA No. 29680
       WILLIAM FRICK, WSBA No. 26648
                                                         Assistant United States Attorney
14     701 Millennium Tower
                                                         United States Attorney’s Office
       719 Second Avenue
15                                                       700 Stewart Street, Suite 5220
       Seattle, WA 98104
                                                         Seattle, Washington 98101-1271
16     Phone: 206-286-0167
                                                         Phone: 206-553-7970
       Email: william@fricklawfirm.info                  Email: sarah.morehead@usdoj.gov
17
       Attorney for Plaintiffs                           Attorney for Defendants
18
19
20
21
22
23
24
25
26
27
28


     Stipulation and Order                                                UNITED STATES ATTORNEY
     20-cv-00547-RSM - 2                                                  700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
               Case 2:20-cv-00547-RSM Document 16 Filed 11/19/20 Page 3 of 3




 1                                               ORDER

 2
             The parties having so stipulated, IT IS ORDERED that the parties will comply with the
 3
 4 above stipulated briefing schedule.
 5
             Dated this 19th day of November, 2020.
 6
 7
 8
 9                                               A
                                                 RICARDO S. MARTINEZ
10                                               CHIEF UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stipulation and Order                                              UNITED STATES ATTORNEY
     20-cv-00547-RSM - 3                                                700 STEWART STREET, SUITE 5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
